UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7107



RAMON PORTOREAL-QUEZADA,

                                               Plaintiff - Appellant,

          versus


WILLIE SCOTT, Warden; LIEUTENANT BRANCH,
Correctional Officer at Rivers Correctional
Institution; CORRECTIONAL OFFICER FAISON, at
Rivers Correctional Institution,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-319-5-H)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramon Portoreal-Quezada, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ramon Portoreal-Quezada appeals the district court’s

order dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2000).      We have reviewed the

record and find that this appeal is frivolous.     Accordingly, we

dismiss the appeal on the reasoning of the district court.      See

Portoreal-Quezada v. Scott, No. CA-03-319-5-H (E.D.N.C. May 29,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -